UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Europe Equity Fund (On December 1, 2010, DWS Europe Equity Fund was renamed DWS World Dividend Fund.) Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 8.71% -13.49% 1.31% 0.42% Class B 7.76% -14.23% 0.42% -0.44% Class C 7.82% -14.24% 0.44% -0.41% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 2.46% -15.18% 0.12% -0.18% Class B (max 4.00% CDSC) 4.76% -14.72% 0.25% -0.44% Class C (max 1.00% CDSC) 7.82% -14.24% 0.44% -0.41% No Sales Charges Life of Institutional Class* Class S 8.95% -13.28% 1.53% 0.64% N/A Institutional Class 9.25% -13.06% 1.77% N/A 1.49% MSCI Europe Index+ 8.33% -10.46% 3.88% 3.53% 4.10% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class commenced operations on March 14, 2005. Index returns began on March 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.53%, 2.67%, 2.44%, 1.24% and 0.96% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on March 19, 2001 are derived from the historical performance of Class S shares of DWS Europe Equity Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Europe Equity Fund — Class A [] MSCI Europe Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Morgan Stanley Capital International (MSCI) Europe Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure developed market equity performance in Europe. As of October 31, 2010, the MSCI Europe Index consisted of the following 16 developed market country indices: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ Lipper Rankings — European Region Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 80 of 75 3-Year 84 of 96 87 5-Year 75 of 88 85 Class B 1-Year 83 of 77 3-Year 88 of 96 91 5-Year 79 of 88 89 Class C 1-Year 82 of 76 3-Year 89 of 96 92 5-Year 78 of 88 88 Class S 1-Year 77 of 72 3-Year 79 of 96 82 5-Year 74 of 88 84 10-Year 60 of 63 94 Institutional Class 1-Year 74 of 69 3-Year 78 of 96 81 5-Year 72 of 88 81 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Europe Equity Fund 1.45% 2.30% 2.21% 1.20% .94% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Europe Equity Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Europe Equity Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team The following portfolio managers were responsible for the fund until December 1, 2010 Nikolaus Poehlmann Lead Portfolio Manager Udo Rosendahl Portfolio Manager Effective December 1, 2010, the fund was renamed DWS World Dividend Fund. The portfolio management team is the following: Thomas Schuessler, PhD. Oliver Pfeil, PhD. Fabien Degen Peter Steffen Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Stocks in Europe produced a positive absolute performance during the past 12 months, rising 8.33% as measured by the fund's benchmark, the Morgan Stanley Capital International (MSCI) Europe Index.1 However, the region underperformed the broader world markets, as gauged by the 12.74% return of the MSCI World Index.2 The European markets were lifted by the same trends that energized markets throughout the world during the past year, most notably a gradual improvement in economic growth, solid corporate earnings results, accommodative central bank policies and improving investor risk appetites. In terms of region-specific developments, investors were encouraged by a series of stronger-than-expected economic data in the second half of the period, particularly from Germany. Despite these favorable factors, Europe lagged the 16.52% return of the Standard & Poor's 500® (S&P 500) Index.3 The reason, of course, was the sovereign debt crisis of some countries that emerged in the first half of 2010. Many of the region's smaller markets — most notably Greece, Italy, Portugal, Spain and Ireland — have varying degrees of fiscal challenges, with potentially unsustainable ratios of debt to gross domestic product. Concerns about a possible debt default and the resulting contagion effect pressured markets first in the late February-early March interval, and again from mid-April to the end of May. In the latter sell-off, the MSCI Europe Index fell 19.28% from peak to trough. The market subsequently stabilized following the adoption of fiscal austerity measures by the smaller nations, and — importantly — investors began to differentiate between the troubled peripheral economies and the healthy larger markets, such as Germany. Still, the resulting recovery was not sufficient to offset the earlier shortfall in relative performance. In this environment, the Class A shares of the fund returned 8.71%, outperformed the 8.33% return of the benchmark, but underperformed the 11.02% average return for the funds in the Lipper peer group, European Region Funds.4 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive and Negative Contributors to Performance We added quite a bit of value through certain aspects of our positioning on the country level. We are strong believers in the importance of differentiating among countries with entrenched fiscal difficulties and those with stronger economic fundamentals. This approach led us to maintain an underweight position in the southern European markets.5 In markets such as Spain and Italy, we chose to emphasize companies that earn a high percentage of their revenues outside of their local market. For example, one of our top holdings in Spain is Telefonica SA, which earns about 40% of its revenues from its operations in Latin America. Overall, this approach to the smaller markets was a positive for the fund. At the same time, we held a strong position in Germany. Since the German stock market has a heavy weighting in multinational companies and exporters, it is home to a number of businesses whose exposure to the emerging markets is fueling strong, organic growth. For instance, one of our top individual contributors during the past year was Bayerische Motoren Werke (BMW) AG. The luxury carmaker already sells more vehicles in China than it does in the United States, a factor that has helped propel its profit margins to all-time highs. This development was reflected in the strong gain in its share price during the past 12 months. Unfortunately, these positive factors were outweighed by an overweight in France, where our positions in the utility Electricite de France* and the telecommunications giant France Telecom SA hurt our performance. The fund continues to hold a position in France Telecom SA to take advantage of their high dividend yields and defensive nature, and we retain a strong weight to France on the belief that the market is undervalued compared to its regional peers. In an illustration of how not all opportunities in Europe are created equal, Russia bucked the trend of smaller-market outperformance to finish the year with a substantial gain. We established a position in Russia during the height of the spring downturn, believing that the market had sold off far too severely in light of its long-term potential. Russian equities subsequently staged a vigorous rebound, boosting the value of our holdings in Sberbank and the metals and mining company Mechel OAO.* On a sector basis, we added value through an overweight in materials. The sector was one of the top-performing market segments during the past year, thanks to solid global growth trends, strong demand from China and rising commodities prices. One of our top performers in the sector was Rio Tinto PLC. Energy also was a source of strength for the fund, thanks to our underweight in BP PLC* and our overweight in smaller services companies such as AMEC PLC and the Italian company Saipem SPA.* An underweight in the financial sector, which lagged the broader market due to concerns about increased regulation, also added value. On the negative side, an overweight in the industrials sector in the first half of the annual period cost us some relative performance. An overweight in the utilities sector was an additional negative. In addition to Electricite de France,* mentioned previously, we lost ground from our position in the German utility E.ON AG.* While we liked the yield opportunities in utilities, an increasingly unfavorable regulatory environment caused the sector to underperform. Outlook and Positioning Effective December 1, 2010, the fund's investment objective changed from long-term growth of capital to total return, emphasizing both current income and capital appreciation. In connection with the implementation of the new investment objective, the portfolio management team changed and the fund's name changed to DWS World Dividend Fund. In addition, the fund's distribution policy will change from an annual distribution to an expected quarterly distribution to shareholders. For a description of the new investment objective, please see the supplement dated September 23, 2010 to the fund's current prospectus posted on www.dws-investments.com. The fund will seek total return, emphasizing both current income and capital appreciation. Normally, the fund will invest about 80% of net assets, plus the borrowings for investment purposes, in dividend paying stocks. The fund will generally invest in at least three different countries and will normally invest at least 40% of net assets in securities issued by foreign based companies. Although the fund may invest in companies of any size and from any country, it will invest mainly in common stocks of established companies with developed economies. The fund will seek income by investing in dividend paying stocks. Portfolio management looks for companies it believes are fundamentally strong and that it expects to have high, sustainable dividend yields and stable cash flows. Although the fund did not change to DWS World Dividend Fund until December 1, 2010, we began to realign the portfolio in anticipation of the change in the fund's objective. Among these shifts were our sales of mid-cap holdings, as well as our sales or reductions of certain holdings that were not consistent with the fund's new objective. These shifts played a part in — but were not entirely responsible for — the large changes in the fund's geographic distribution between October 31, 2009 and October 31, 2010. 1The Morgan Stanley Capital International (MSCI) Europe Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure developed market equity performance in Europe. As of October 31, 2010, the MSCI Europe Index consisted of the following 16 developed market country indices: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. 2The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. 3The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 4The Lipper European Region Funds category comprises funds that concentrate their investments in equity securities whose primary trading markets or operations are concentrated in the European region or in a single country within this region. It is not possible to invest in a Lipper category. 5"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio as of October 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Common Stocks 97% 96% Cash Equivalents 3% 4% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 United Kingdom 26% 16% Germany 16% 11% Netherlands 15% 3% France 14% 11% Switzerland 8% 9% Denmark 4% 4% Spain 4% 3% Sweden 3% 3% Bermuda 3% — Norway 2% — Finland 2% 4% Italy 1% 5% Russia 1% 9% Austria 1% 14% Ireland — 3% Greece — 2% Luxembourg — 2% Belgium — 1% 100% 100% Sector Diversification (As a % of Common Stocks) 10/31/10 10/31/09 Consumer Staples 19% 6% Financials 15% 31% Energy 14% 11% Materials 12% 13% Industrials 11% 9% Telecommunication Services 9% 4% Health Care 7% 8% Consumer Discretionary 7% 7% Information Technology 4% 3% Utilities 2% 8% 100% 100% Asset allocation, geographical and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2010 (32.0% of Net Assets) Country Percent 1. Royal Dutch Shell PLC Explores for, produces and refines petroleum Netherlands 4.2% 2. Rio Tinto PLC An international mining company United Kingdom 4.2% 3. Nestle SA A multinational company that markets a wide range of food products Switzerland 3.6% 4. British American Tobacco PLC Manufactures, markets and sells cigarettes and other tobacco products United Kingdom 3.3% 5. Vodafone Group PLC Provides a range of mobile telecommunications services United Kingdom 3.3% 6. GlaxoSmithKline PLC Develops, manufactures and markets vaccines and medicines United Kingdom 2.9% 7. Koninklijke Philips Electronics NV Manufacturer of lighting and electronic products Netherlands 2.7% 8. HSBC Holdings PLC Provider of international banking and financial services United Kingdom 2.7% 9. Seadrill Ltd. Provides contract drilling services Bermuda 2.6% 10. Siemens AG Manufacturer of electrical and electronic equipment Germany 2.5% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Shares Value ($) Common Stocks 97.1% Austria 0.8% Andritz AG (Cost $1,044,727) Bermuda 2.6% Seadrill Ltd. (Cost $5,405,216) (a) Denmark 4.2% A P Moller-Maersk AS "B" Carlsberg AS "B" (Cost $7,156,241) Finland 2.2% Fortum Oyj (Cost $4,279,677) France 14.0% Air Liquide SA BNP Paribas Cap Gemini Carrefour SA France Telecom SA Sanofi-Aventis Societe Generale Vivendi (Cost $28,149,451) Germany 15.6% Allianz SE (Registered) BASF SE Bayerische Motoren Werke (BMW) AG Deutsche Lufthansa AG (Registered)* Linde AG Metro AG SAP AG Siemens AG (Registered) (Cost $29,007,180) Italy 1.0% Eni SpA (Cost $1,909,186) Netherlands 14.4% ING Groep NV (CVA)* Koninklijke (Royal) KPN NV Koninklijke Ahold NV Koninklijke Philips Electronics NV Royal Dutch Shell PLC "A" Unilever NV (CVA) (Cost $30,983,125) Norway 2.3% DnB NOR ASA Statoil ASA (Cost $5,169,904) Russia 0.9% Sberbank (Cost $661,320) Spain 3.7% Banco Santander SA Tecnicas Reunidas SA Telefonica SA (b) (Cost $7,325,344) Sweden 2.9% Nordea Bank AB Tele2 AB "B" (Cost $5,489,744) Switzerland 7.6% Nestle SA (Registered) Novartis AG (Registered) Swatch Group AG (Bearer) Xstrata PLC (Cost $14,778,169) United Kingdom 24.9% AMEC PLC British American Tobacco PLC GlaxoSmithKline PLC HSBC Holdings PLC Lloyds Banking Group PLC* Pearson PLC Reckitt Benckiser Group PLC Rio Tinto PLC Vodafone Group PLC WPP PLC (Cost $49,048,451) Total Common Stocks (Cost $190,407,735) Securities Lending Collateral 0.8% Daily Assets Fund Institutional, 0.26% (c) (d) (Cost $1,846,000) Cash Equivalents 2.6% Central Cash Management Fund, 0.20% (c) (Cost $5,965,845) % of Net Assets Value ($) Total Investment Portfolio (Cost $198,219,580)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $203,872,556. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $28,560,292. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $35,010,253 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,449,961. (a) Security is listed in country of domicile. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $1,755,060, which is 0.8% of net assets. (c) Affiliated fund managed by Deutsche Investment Management America Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Austria $
